Citation Nr: 0004369	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected tendonitis, left ankle.  

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for bursitis, left 
knee.  

4.  Entitlement to service connection for reflux esophagitis.  




REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to December 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the RO.  

The Board notes that, at the hearing conducted in April 1995, 
the veteran asserted an alternative claim of service 
connection for the left knee as being secondary to the 
service-connected left ankle condition.  

As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.  







FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service has the veteran demonstrated a 
level of functional impairment of his left ankle consistent 
with more than a moderate limitation of motion.  

3.  No competent evidence has been submitted to show that the 
veteran currently has right or left knee disability due to 
disease or injury which was incurred in or aggravated by 
service.  

4.  The veteran is shown as likely as not to have reflux 
esophagitis as the result of a disease process which had its 
clinical onset during his period of military service.  



CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected tendonitis, left ankle, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 
4.71a, Diagnostic Code 5271 (1999).  

2.  The veteran has not submitted evidence of well-grounded 
claims of service connection for a right knee disorder or 
bursitis, left knee.  38 U.S.C.A. §§ 1131, 5107(a), 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

3.  By extending the benefit of the doubt to the veteran, his 
reflux esophagitis is due to disease which was incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Initial evaluation - left ankle

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).


A.  Background

In April 1994, the RO was in receipt of a claim of service 
connection for, among other things, chronic left ankle pain.  

The veteran was afforded a VA general medical examination in 
May 1994.  At that time, the veteran complained of aching in 
his left ankle, commencing approximately seven or eight years 
ago.  There was no known injury.  The veteran reported that 
his ankle hurt diffusely and had a tendency to ache whether 
he had been on his feet or not.  He further noted that his 
ankle disorder had rendered him unable to run or walk long 
distances and described the condition as feeling "as if he 
has an ankle sprain all the time."  He also reported 
occasional giving way.  Routine x-ray studies, as well as a 
CT scan, were noted to be negative.  

An examination of the left ankle revealed no swelling, 
deformity, tenderness or laxity.  There was full range of 
motion.  When the ankle was inverted or rotated, however, 
there were grinding and snapping noises along the left 
lateral malleolus.  The final diagnosis was that of chronic 
tendonitis of the left ankle.  

In a rating decision dated in August 1994, the RO granted 
service connection for left ankle tendonitis and assigned a 
rating of 10 percent, effective on December 30 , 1993.  The 
veteran subsequently filed a Notice of Disagreement 
expressing dissatisfaction with the initial evaluation 
assigned to the service-connected left ankle disorder in 
January 1995.  

In April 1995, the veteran offered testimony at a hearing at 
the RO as to the symptoms he was experiencing relative to his 
left ankle condition.  According to the veteran, he 
experienced extreme pain and was not able to stand or do any 
kind of extensive walking.  He further noted that even when 
he stayed off his feet all day, his ankle would still cause 
him some discomfort.  

The veteran was subsequently afforded a VA examination of his 
joints in March 1999.  At that time, the veteran reported 
occasional pain on the posteromedial side of the left ankle 
with prolonged walking.  The examination of the left ankle 
revealed no evidence of swelling; however, there was deep 
tenderness over the tibialis posterior area.  Dorsiflexion 
was to 20 degrees and plantar flexion was to 45 degrees.  
Although he had a depressed medial arch, he had good range of 
motion of the subtalar joint.  The final diagnosis was that 
of left ankle posterior tibial tendonitis.  


B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's left ankle disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle.  38 C.F.R. § 4.73, Diagnostic Code 5271.  A 20 
percent evaluation requires marked limitation of motion.  An 
evaluation greater than 20 percent requires ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.  The standardized range 
of motion for the ankle is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the left ankle 
would not be compensable.  Full range of motion was 
registered on examination in both May 1994 and March 1999.  
Thus, based strictly on the degrees of excursion, the Board 
finds that the veteran's disability picture does not meet the 
criteria for a compensable rating for limitation of motion.  

The Board must address whether the veteran's left ankle 
disability warrants compensation pursuant to 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  

In light of the veteran's complaints of pain, the Board finds 
that the level of functional loss more nearly approximates a 
level of impairment consistent with moderate limitation of 
motion.  The Board finds, therefore, that a rating of 10 
percent is warranted for the demonstrated functional loss in 
the left ankle pursuant to Diagnostic Code 5271, as well as 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

At no time since service, however, has the veteran 
demonstrated a level of impairment of his left ankle 
consistent with marked limitation of motion.  In the absence 
of such evidence, the Board finds that the preponderance of 
the evidence is against a 20 percent initial rating for the 
veteran's left ankle disorder.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected left ankle 
disability as prescribed by Fenderson.  As noted above, 
however, at no time since service, has the veteran 
demonstrated a level of impairment of his left ankle 
consistent with a 20 percent evaluation for marked limitation 
of motion.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected left ankle disorder.  



II.  Service connection - bilateral knee disability


A.  Background

A careful review of the veteran's service medical records 
shows that, in September 1987, the veteran was treated for 
left knee pain, increasing in intensity over the previous 24 
hours.  It was noted that the veteran had incurred a small 
abrasion to the left knee approximately one month prior, but 
that there had been no swelling or redness associated with 
the injury until two days ago when the left knee became very 
painful.  On examination, the knee was noted to be red and 
swollen over the patella with exquisite tenderness and an 
inability to extend the knee secondary to pain.  Slight 
crepitus with palpation to the prepatellar pouch was also 
demonstrated.  A diagnosis of prepatellar cellulitis was 
rendered.  It was subsequently noted in October 1987, that 
the veteran's prepatellar bursitis was improving.  

The veteran was treated for complaints of left knee pain once 
again in February 1990.  It was noted that the veteran had a 
history of left knee pain without history of trauma.  The 
examination of the knee revealed it to be slightly swollen 
with no signs of discoloration or deformities.  The veteran 
was, however, unable to straighten his leg without increasing 
pain and discomfort.  He did not complain of pain on 
palpation.  The final diagnosis was that of bursitis.  

With regard to the right knee, the veteran was treated for 
complaints of right knee pain, acute in nature and constant 
since this morning in January 1990.  A diagnosis of 
"muscular skeletal pain" was rendered.  Separation 
examination performed in September 1993 was negative 
pertinent right or left knee disabilities.  

As noted hereinabove, the veteran was afforded a VA general 
medical examination in May 1994.  The veteran complained that 
both knees hurt when running, walking and with weather 
changes.  He did not report any incidences of swelling, 
locking or giving way.  Examination of the knees was 
negative.  The final impression included diagnoses of history 
of septic prepatellar bursitis, left knee, treated, no 
identified sequelae; and, recurrent knee pain associated with 
activity, negative examination at this time.  

At the hearing conducted in April 1995, the veteran 
complained of intermittent bouts of left knee pain.  As for 
his right knee, he noted that it was painful to stand on it 
for any length of time and that it was sore sometimes to the 
extent that it was difficult to bend it in order to drive a 
car.  

A statement submitted in support of the veteran's claim 
prepared by the veteran's private treating physician, Frank 
W. Sheldon, M.D., and dated in January 1996, noted that the 
veteran had been under his care for degenerative joint 
disease of the right knee, among other things.  Dr. Sheldon 
further indicated that "[N]one of these conditions will 
improve."  No supporting medical documentation, such as 
outpatient treatment notes, was provided with this statement.  
Furthermore, an attempt by the RO to secure such 
documentation was unsuccessful.  

As previously noted, the veteran was afforded a VA 
examination of his joints in March 1999.  An examination of 
the knees revealed normal quadriceps bulk and no evidence of 
effusion.  The right knee flexed from 0 to 130 degrees 
without any crepitus or pain, while active flexion of the 
left knee was to 135 degrees without pain.  X-ray studies of 
the knees were noted to reveal normal joint space, well-
maintained in both the medial and lateral compartments.  In 
sum, examination was noted to be normal for both knee joints.  


B.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on a review of the evidence of record, the Board finds 
that the veteran has not submitted competent evidence to 
support his lay assertions that he currently suffers from 
bilateral knee disability due to disease or injury which was 
incurred in or aggravated by service.  Although Dr. Sheldon 
indicated in his statement dated in January 1996 that he was 
treating the veteran for degenerative joint disease of the 
right knee, he did not relate these changes to any disease or 
injury which was incurred in or aggravated by service.  The 
Board also emphasizes that most recent VA examination of the 
veteran's joints, which included x-ray studies, in March 1999 
found the knees to be within normal limits.  Although the 
veteran asserts that he currently has bilateral knee 
disability which is attributable to his service, he is not, 
as a lay person, competent to offer an opinion as to any 
question of medical diagnosis or causation presented in this 
case.  See Espiritu.  

Since there is no medical evidence that the veteran is 
presently suffering from a right or left knee disability due 
to service, the Caluza test is not satisfied.  Likewise, the 
Board notes that, in the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As such, service 
connection for a right knee disorder and left knee bursitis 
is denied.  



III.  Service connection - reflux esophagitis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


A.  Background

A review of the veteran's service medical records shows that 
the veteran was treated on several occasions for 
gastrointestinal complaints.  He was initially treated in 
October 1985 for complaints of stomach pain, described as a 
burning sensation, for approximately one month, worse with 
eating.  A diagnosis of gastroesophageal reflux was rendered.  
The veteran was treated for stomach pains once again in June 
1986 resulting in a diagnosis of gastroesophageal reflux.  At 
that time, an air contrast upper gastrointestinal series was 
performed, which confirmed mild to moderate reflux, but found 
no evidence of esophagitis, ulcers or masses.  

VA general medical examination in May 1994 noted a history of 
recurrent heartburn and indigestion since 1986-87, which he 
treated primarily with occasional over-the-counter antacids.  
The veteran further reported that if he is active or attempts 
to run or jog, he develops nausea and heartburn.  This was 
also stated to occur if he bends over and at night.  The 
final diagnosis was that of chronic reflux esophagitis.  

At the April 1995 RO hearing, the veteran testified that he 
continued to experience reflux every day, but that he had not 
sought treatment because he had previously been told in 
service that there was nothing that could be done for it.  
According to the veteran, treatment in service consisted 
mainly of over-the-counter antacids and a directive to 
regulate his diet.  

As noted hereinabove, the veteran submitted a statement from 
his private treating physician, Dr. Sheldon, which included a 
notation to the effect that he was also treating the veteran 
for reflux esophagitis.  

VA examination in March 1999 found the veteran to present 
with complaints of occasional heartburn.  It was further 
noted that the veteran primarily complained of postprandial 
nausea and a "sick feeling in my stomach which makes me feel 
like I'm throwing up."  Further comment on the veteran's 
condition was to be made after obtaining a complete blood 
count and after performance of an upper gastrointestinal 
endoscopy; however, an addendum to the examination report 
dated in April 1999 noted that the veteran had failed to keep 
the scheduled appointments for completion of the testing.  
Consequently, no specific diagnosis was rendered, aside from 
a general reference to symptoms of occasional heartburn and 
dyspepsia.  


B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

Based on its review of the evidence as a whole, the Board 
finds that the "negative evidence," the lack of a specific 
diagnosis on most recent VA examination in March 1999, is at 
least balanced by the "positive evidence" of the veteran's 
documented gastrointestinal complaints in service and his 
continued symptomatology following discharge as evidenced by 
the veteran's testimony and the initial VA examination 
conducted in May 1994.  As such, the Board considers the 
medical evidence of record to be in relative equipoise and 
concludes, by extending the benefit of the doubt to the 
veteran, that service connection for reflux esophagitis is 
warranted.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected tendonitis, left ankle, is denied.  

Service connection for a right knee disorder and left knee 
bursitis is denied, as well-grounded claims have not been 
presented.  

Service connection for reflux esophagitis is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



